DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional application of application No. 16/393,407, filed 04/24/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-18 and 36-39 of prior U.S. Patent No. US 11,162,861 B2. This is a statutory double patenting rejection.
Application 17/449,168
US 11,162,861 B2
Claim 1. A magnetically-coupled sensor system for detecting changes in a measurand of a monitored space, comprising: a harmonic oscillator having a permanent magnet adapted to harmonically oscillate in the monitored space when displaced from equilibrium; a magnetic field source adapted to induce harmonic oscillation of the permanent magnet in the monitored space; and a magnetic field detector adapted to detect an oscillation frequency of the induced harmonic oscillation of the permanent magnet, whereby a change in the measurand of the monitored space may be detected by comparing the oscillation frequency detected by the magnetic field detector and a predetermined reference oscillation frequency of the harmonic oscillator to measure a change in damping induced by the change in the measurand.
Claim 12. A magnetically-coupled sensor system for detecting changes in a measurand of a monitored space, comprising: a harmonic oscillator having a permanent magnet adapted to harmonically oscillate in the monitored space when displaced from equilibrium; a magnetic field source adapted to induce harmonic oscillation of the permanent magnet in the monitored space; and a magnetic field detector adapted to detect an oscillation frequency of the induced harmonic oscillation of the permanent magnet, whereby a change in the measurand of the monitored space may be detected by comparing the oscillation frequency detected by the magnetic field detector and a predetermined reference oscillation frequency of the harmonic oscillator to measure a change in damping induced by the change in the measurand.
Claim 2. The magnetically-coupled sensor system of claim 1, further comprising a processor operably connected to said magnetic field detector that is adapted to compare the oscillation frequency detected by said magnetic field detector and a predetermined reference oscillation frequency and measure a change in harmonic oscillation damping induced by and corresponding in magnitude to the change in the measurand.
Claim 13. The magnetically-coupled sensor system of claim 12, further comprising a processor operably connected to said magnetic field detector that is adapted to compare the oscillation frequency detected by said magnetic field detector and a predetermined reference oscillation frequency and measure a change in harmonic oscillation damping induced by and corresponding in magnitude to the change in the measurand.
Claim 3. The magnetically-coupled sensor system of claim 1 wherein said harmonic oscillator includes a cantilever spring with a free end and wherein said permanent magnet is connected to said free end of said cantilever spring.
Claim 14. The magnetically-coupled sensor system of claim 12 wherein said harmonic oscillator includes a cantilever spring with a free end and wherein said permanent magnet is connected to said free end of said cantilever spring.
Claim 4. The magnetically-coupled sensor system of claim 1 wherein said harmonic oscillator includes a cantilever spring with a length and wherein said permanent magnet extend said length of said cantilever spring.
Claim 15. The magnetically-coupled sensor system of claim 12 wherein said harmonic oscillator includes a cantilever spring with a length and wherein said permanent magnet extend said length of said cantilever spring.
Claim 5. The magnetically-coupled sensor system of claim 1 wherein there are particles in the measurand and wherein said cantilever spring is coated with a non-stick coating that prevents said particles in the measurand from sticking to said cantilever spring.
Claim 16. The magnetically-coupled sensor system of claim 12 wherein there are particles in the measurand and wherein said cantilever spring is coated with a non-stick coating that prevents said particles in the measurand from sticking to said cantilever spring.
Claim 6. The magnetically-coupled sensor system of claim 1 wherein said magnetic field detector includes a receiving coil that extends around said permanent magnet.
Claim 17. The magnetically-coupled sensor system of claim 12 wherein said magnetic field detector includes a receiving coil that extends around said permanent magnet.
Claim 7. The magnetically-coupled sensor system of claim 1 wherein said magnetic field detector includes a receiving coil located adjacent said permanent magnet.
Claim 18. The magnetically-coupled sensor system of claim 12 wherein said magnetic field detector includes a receiving coil located adjacent said permanent magnet.
Claim 8. An apparatus for measuring unknown internal pressure of a fluid inside of a vessel wherein the vessel has a vessel wall, comprising: a sensor located inside of the vessel for sensing the unknown internal pressure of the fluid inside the vessel; a receiving unit located outside of the vessel; a controller analyzer operatively connected to said receiving unit, and a magnetic induction communication system having a first induction coil located inside of the vessel wall and a second induction coil located outside of the vessel wall, wherein said magnetic induction communication system is operatively connected to said sensor and said receiving unit and wherein said magnetic induction communication system communicates said sensed unknown internal pressure of the fluid inside the vessel from said sensor to said first induction and from said first induction coil to said second induction coil and from said second induction coil to said receiving unit and from said receiving unit to said controller analyzer for measuring the pressure of the fluid in the vessel.
Claim 36. An apparatus for measuring unknown internal pressure of a fluid inside of a vessel wherein the vessel has a vessel wall, comprising: a sensor located inside of the vessel for sensing the unknown internal pressure of the fluid inside the vessel; a receiving unit located outside of the vessel; a controller analyzer operatively connected to said receiving unit, and a magnetic induction communication system having a first induction coil located inside of the vessel wall and a second induction coil located outside of the vessel wall, wherein said magnetic induction communication system is operatively connected to said sensor and said receiving unit and wherein said magnetic induction communication system communicates said sensed unknown internal pressure of the fluid inside the vessel from said sensor to said first induction and from said first induction coil to said second induction coil and from said second induction coil to said receiving unit and from said receiving unit to said controller analyzer for measuring the pressure of the fluid in the vessel.
Claim 9. The apparatus for measuring unknown internal pressure of a fluid inside of a vessel of claim 8 wherein said sensor is a resistive sensor.
Claim 37. The apparatus for measuring unknown internal pressure of a fluid inside of a vessel of claim 36 wherein said sensor is a resistive sensor.
Claim 10. The apparatus for measuring unknown internal pressure of a fluid inside of a vessel of claim 8 wherein said sensor is a capacitive sensor.
Claim 38. The apparatus for measuring unknown internal pressure of a fluid inside of a vessel of claim 36 wherein said sensor is a capacitive sensor.
Claim 11. The apparatus for measuring unknown internal pressure of a fluid inside of a vessel of claim 8 wherein said sensor includes a diaphragm that responds to the unknown internal pressure of the fluid inside of the vessel.
Claim 39. The apparatus for measuring unknown internal pressure of a fluid inside of a vessel of claim 36 wherein said sensor includes a diaphragm that responds to the unknown internal pressure of the fluid inside of the vessel.


The most relevant prior art of record is US 6499353 B1.
US 6499353 B1 discloses an apparatus and a method for determining a value of a physical property inside a sealed container without penetrating a wall of said sealed container, said physical property selected from the group consisting of pressure and temperature, comprising: a transmitter apparatus for placement inside said sealed container, said transmitter apparatus including (i) a transducer apparatus responsive to a value of said physical property to provide a corresponding position of a mechanical element, said value indicated by movement in a direction that maintains an orientation of the element at an approximately constant distance from a wall of the container, creating a magnetic field which may be sensed on the exterior of said wall; (ii) a transmitter magnet attached to said element for radiating a magnetic field with an orientation corresponding to said position of said element, and said magnetic field including an external magnetic field component external to said container; (b) a receiver apparatus for placement outside said container, said receiver apparatus including (i) a receiver magnet apparatus including a receiver magnet, said magnet apparatus allowing said receiver magnet to align with said external field component; (ii) a display apparatus responsive to a position of said receiver magnet to provide an indication of said value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855         


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2855